DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5-6, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUEDA (WO 01/73738 A1).
As to claim 1: Matsueda discloses a pixel comprises a luminous element and a pixel circuit connected to the luminous element (Fig. 7, a pixel comprises “a luminous element 25” and “a pixel circuit” connected to the luminous element, pg. 21-22), wherein the pixel circuit includes: 
a first pixel circuit comprising a memory storing bit values of multi-bit data corresponding to image data of a single frame and a pulse width modulation (PWM) controller configured to generate a PWM signal (Fig. 7, a first pixel circuit comprising “a memory 21” storing bit values of multi-bit data corresponding to image data of a single frame and “a pulse width modulation (PWM) controller 23” configured to generate a PWM signal; pg. 21-22); and 
a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal (Fig. 7, “a second pixel circuit 22” configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal; pg. 21-22). 
As to claim 5: Matsueda further discloses claim limitation of 35the memory receives bit values of the multi-bit data from a driving unit outside the pixel during a data-writing period of the frame, the PWM controller generates the PWM signal during a light-emitting period subsequent to the data-writing period, and the second pixel circuit  
As to claim 6: Matsueda discloses the frame includes a plurality of 	subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period, during a data-writing period of each subframe (Figs. 6-8, the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period, during a data-writing period of each subframe; pg. 20-23), the memory receives, from the driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data, wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data (Figs. 6-7, the memory receives, from the driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data, wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data, wherein each subframe corresponding four bit strings d0-d3 which represents n-bit data, and a data driver 42 supplies m bits image data), during a light-emitting period of each subframe, the PWM controller generates the PWM signal based on n bit values of the corresponding bit 
As to claim 9: Matsueda discloses a display device (Fig. 6, “a display device”; pg. 18) comprises: 
a pixel unit in which a plurality of pixels are arranged (Fig. 6, “a pixel unit 2A” in which a plurality of pixels are arranged; pg. 18-19), each pixel including a luminous element and a pixel circuit connected to the luminous element (Figs. 6-7, each pixel including “a luminous element 25” and a pixel circuit connected to the luminous element; pg. 18-22); and 
a driving unit arranged around the pixel unit (Fig. 6, a driving unit arranged around the pixel unit; pg. 18-19), wherein the driving unit comprises: 
a data driving unit providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels (Fig. 6, “a data driving unit 42” providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels; pg. 18-19); and 
a clock generator supplying a clock signal to the plurality of pixels (Fig. 6, “a clock generator 6” supplying a clock signal to the plurality of pixels; pg. 18-19), and wherein each pixel circuit of the plurality of pixels comprises: 

a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in 37response to the PWM signal (Figs. 6-7, “a second pixel circuit 22” configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in 37response to the PWM signal; pg. 21-22).
As to claim 10: Matsueda discloses the memory receives bit values of the multi-bit data from a data driving unit during a data-writing period of the frame, the PWM controller generates the PWM signal during a light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts light emission and non-emission times of the luminous element during the light-emitting period (Fig. 7, pg. 21-22).  
As to claim 11: Matsueda discloses the frame includes a plurality of subframes (Figs. 6-8, the frame includes a plurality of subframes, wherein each column of the image frame represents a plurality of subframes; pgs. 18-23), 

the PWM controller generates the PWM signal based on n bit values of a corresponding bit string, stored in the memory, and n clock signals, during a light-emitting period of each subframe, and the number of the bit strings of the n-bit data is equal to the number of the subframes (Figs. 7-8, pg. 21-23), 
a light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string, and the n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized (Figs. 7-8, pg. 21-23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 01/73738 A1) as applied to claims 1, 6, 11 above, and further in view of SAKARIYA et al (CN 107735832 A1).
As to claim 2: Matsueda discloses the second pixel circuit includes: a second transistor transmitting or blocking the driving current to the luminous element according to the PWM signal (Fig. 7, “a second transistor 22” transmitting or blocking the driving current to the luminous element according to the PWM signal; pg. 21-22). 
Matsueda does not expressly disclose the second pixel circuit includes a first transistor outputting a driving current. However, Sakariya teaches a pixel comprises a pixel circuit includes a first transistor and a second transistor, wherein the first transistor outputting a driving current (Figs. 29-30, a pixel comprises a pixel circuit a first transistor and a second transistor, wherein the first transistor outputting a driving current; pg. 21-22). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda to implement a first transistor into the second pixel circuit, such that the second pixel circuit includes a first transistor outputting a driving current as taught by Sakariya. The motivation would have been in order to control related to the light emitting display panel method and device. In one embodiment, display driver hardware circuit comprises a row select logic for selecting row number light emitting group of the display panel, wherein the number of rows can be adjusted to the whole panel display panel from the single line, the column select logic device for selecting row number light emitting group of the display panel, wherein the number of columns from a single row of adjusting for the whole panel display panel, and emitting a logic device for selecting each data frame to be displayed 
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior art Sakariya further discloses claim limitation of the second pixel circuit further includes a level shifter that converts a voltage level of the PWM signal between the second transistor and the second pixel circuit (Fig. 30, “a level shifter 3034” that converts a voltage level of the PWM signal between the second transistor and the second pixel circuit; pg. 21-22). In addition, the same motivation is used as the rejection of claim 3. 
As to claims 7, 12: Matsueda discloses two bit strings from among the bit strings of the n-bit data include, as a 36common bit, at least one bit of the bit string of the m-bit data (Figs. 6-7, two bit strings d0-d1 from among the bit strings d0-d3 of the n-bit data include, as “a common bit d0”, at least one bit of the bit string of the m-bit data; pg. 20-22).
Matsueda does not expressly disclose wherein n is (m/2)+1 or (m/2)-1, and a time allocated to the common bit may be half a time allocated to the at least one particular bit in the bit string of the m-bit data. However, Sakariya teaches a pixel circuit comprises a memory receives a m-bit string data (Fig. 30, a pixel circuit comprises “a memory 3034” receives a m-bit string data; pg. 21-22), a plurality bit strings of bit strings of n-bit data, and a plurality bit strings of bit strings of m-bit data, wherein n is (m/2)+1 or (m/2)-1 and a time allocated to a common bit may be half a time allocated to the at least one particular bit in the bit string of the m-bit data (Figs. 17, 24, a plurality bit strings of bit strings of n-bit data from 0-31, and a plurality bit strings of bit strings of m-bit data 
As to claims 8, 13. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 01/73738 A1) as applied to claim above, and further in view of AHMED (US 2019/0347979 A1).
As to claim 4: Matsueda does not expressly disclose the first transistor forms a current mirror circuit with an external circuit of the pixel. However, Ahmed teaches a pixel circuit comprises a first transistor forms a current mirror circuit with an external circuit of the pixel (Fig. 12, a pixel circuit comprises “a first transistor T6” forms “a current mirror circuit 1202” with an external circuit of the pixel; claim 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda to implement a current mirror circuit, such that the first transistor forms the current mirror circuit with an external circuit of the pixel as taught by Ahmed. The motivation would have been in order to each of pixel thin film transistors includes a current mirror and a linearized transconductance amplifier coupled to the current mirror (Ahmed: ¶0092).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIN LI/
Primary Examiner, Art Unit 2693